Citation Nr: 0020334	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-38 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had certified oceangoing service as an American 
Merchant Marine between April 1944 and July 1944.  Although 
additional duty was reported, no other periods were verified.  
He continued to serve on U.S. Army Transport ships at least 
until early 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1990 and April 1995 rating decisions 
of the San Juan, Puerto Rico Department of Veterans Affairs 
(VA) Regional Office (RO).  In December 1990, the RO denied 
service connection for a cervical spine injury.  

The veteran, the veteran's spouse, and the veteran's 
representative appeared before a hearing officer at a hearing 
at the RO in August 1991.  In an April 1995 rating decision, 
the RO continued the denial of service connection for a back 
disorder and denied service connection for bronchial asthma. 

After the case was certified to the Board the veteran 
submitted additional medical evidence and waived RO 
consideration of such.  Thus, the Board will consider this 
evidence in the veteran's claim.


FINDINGS OF FACT

1.  The veteran had verified oceangoing service in the 
Merchant Marines between April and July 1944 for a period of 
3 months and 3 days. 

2.  Lumbar discogenic disease is attributable to service.

3.  Competent evidence of a nexus between the diagnosis of 
degenerative changes of the cervical spine and the period of 
active duty from April 1944 to July 1944 is not of record.

4.  Chronic respiratory disorder, to include bronchial asthma 
and chronic obstructive pulmonary disorder, was not caused by 
exposure to asbestos during the veteran's period of 
recognized active duty in 1944.

5.  Chronic respiratory disorder, to include bronchial asthma 
and chronic obstructive pulmonary disorder, was not caused by 
disease or injury during the veteran's period of recognized 
active duty in 1944.


CONCLUSIONS OF LAW

1.  The veteran's only period of active duty was from April 
to July 1944.  38 C.F.R. § 3.7(x)(15) (1999).

2.  Lumbar discogenic disease was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The claim for service connection for a cervical spine 
disability to include degenerative changes of the cervical 
spine is not well grounded as to his active duty from April 
1944 to July 1944.  38 U.S.C.A. § 5107(a) (West 1991).

4.  A respiratory disorder to include bronchial asthma and 
chronic obstructive pulmonary disease is not attributable to 
the veteran's period of active duty from April 1944 to July 
1944.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   Alternatively, the nexus between service and 
the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110 (West 1991).  Alternatively, a claimant 
may establish a claim for service connection under the 
chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that that same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage, 10 Vet. App. at 
495-98.

The Board notes that the RO attempted on several occasions to 
obtain service medical records for the veteran.  In April 
1994 and July 1996, the National Personnel Record Center 
certified that no service medical records for the veteran 
were located.  The RO also contacted the Office of Personnel 
Management in November 1998 and May 1999.  

I.  Period of service as a merchant marine

Section 401 of Public Law 95-202, dated November 23, 1977, 
essentially provided that service in various groups, if 
certified as active military service by the Secretary of 
Defense, and if a discharge under honorable conditions was 
issued by the Secretary, was considered active duty for 
purposes of all laws administered by VA. Effective January 
19, 1988, service as an American Merchant Marine in 
Oceangoing Service during the Period of Armed Conflict, 
December 7, 1941, to August 15, 1945, was recognized by VA as 
active military service certified as such under Section 401 
of Public Law 95-202.  38 C.F.R. § 3.7(x)(15); Lorenzano v. 
Brown, 4 Vet. App. 446 (1993).  

"[U]nless a claimant first carries the initial burden of 
establishing status as a veteran or veteran status for the 
person upon whose military service the desired benefits are 
predicated, the laws administered by the Secretary [of 
Veterans' Affairs] and the resources of the VA are not 
applicable or available."  Lauren v. West, 11 Vet. App. 80, 
85 (1998).  As to establishing the status of a veteran, the 
claimant must establish such by a preponderance of the 
evidence.  Id. at 84 (citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991)).  Here, the veteran claims service in 
1944 and in 1946 and 1947 as a Merchant Marine part of the 
Army Transport Unit.

A DD 214 prepared under Public Law 95-202 certified that the 
veteran served on active duty with the Army Transport 
Corporation from April 2, 1944 to July 4, 1944 as a waiter.  
As noted above, Public Law 95-202 only certified service from 
December 7, 1941, to August 15, 1945, as active military 
service for VA purpose.  Therefore, the veteran's service in 
1946 and 1947 as part of the Army Transport Corporation is 
not recognized service for VA purposes.  Accordingly, the 
only period of the veteran's Merchant Marine service which 
qualifies as active duty for VA purposes was the period from 
April to July 1944.  Therefore, the Board finds that the 
claimant is not considered a veteran for any other period 
than April 1944 to July 1944.

II.  Back disorder

The veteran contended that he injured his back while serving 
as a Merchant Marine in 1944 and again in 1946.  

Records received from the Office of Personnel Management in 
June 1999 only reflect treatment in 1947 and do not show any 
complaints or treatment for a back disorder.  However, the 
veteran has submitted copies of letters, medicine envelopes, 
and related documents for the period from 1944 to 1947.  A 
letter dated in 1944, signed by a nurse of Dr. F.S., 
indicates that the veteran was seen with continued complaints 
of back pain after injuring his back while working with ropes 
on board ship.  Records submitted by the veteran show that he 
reported a back injury in 1946.  A copy of a United States 
Public Health Service form indicates that the veteran was not 
fit for duty until May 1959 re: back.  The copy also contains 
handwritten notes from the veteran indicating that this was 
related to his back injury in 1944.
 
Private medical records from 1983 to 1989 show diagnoses and 
treatment from degenerative joint disease of the lumbar spine 
with bilateral radiculopathy and severe osteoarthritis of the 
cervical spine.

In April 1990, the veteran filed a claim for service 
connection for cervical and lumbar back disabilities.  
Private medical records from June to October 1990 show 
continued treatment of several disabilities including lumbar 
discogenic disease.

In an October 1990 VA examination, the veteran reported that 
he injured his back when he fell on board ship in 1944 and 
that back pain continued since that time.  The diagnoses 
included degenerative osteoarthritis/spondylosis of the 
spine, paravertebral myositis, and lumbar discogenic disease.

The veteran also submitted copies of support statements from 
F.S., R.B., and R.P.F. stating that they served with the 
veteran and that he injured his back while working on an Army 
Transport ship in June 1944.

In February and August 1991 letters, CMR, M.D. stated that 
the veteran had several problems including lumbar discogenic 
disease and lumbosacral degeneration with radiculopathy.  Dr. 
R. reported that the lumbosacral disability was the most 
severe and had its origin from an accident on board an Army 
Transport ship in 1944.  In April and July 1991 letters, the 
veteran's physician, LMS, stated that the veteran had been 
treated by her office since 1982.  Dr. S. reported that the 
veteran injured his lumbar back in 1944 while serving with 
the Army Transport Corporation and was diagnosed with lumbar 
lesion.  According to Dr. S., the veteran has continued to 
suffer from a lumbosacral back disorder which began in 
service. 

At a hearing in August 1991, the veteran testified that he 
injured his back when he working on board an Army Transport 
ship while on active duty in 1944.  He stated that doctor 
gave him medication in an envelope and told him to rest for a 
week.  The veteran's spouse testified that she and the 
veteran were dating at this time and that he wrote that he 
injured his back and was unable to come to church.

A November 1994 VA MRI of the lumbar spine revealed anterior 
and posterior herniation at the L4-5 disc with posterior 
herniation lateralizing toward the left causing mild 
compression on the dural sac.  A MRI of the cervical spine 
revealed herniation at the C5-6 posteriorly and very narrowed 
disc space at C6-7 with prominent anterior osteophyte 
formation.  A February 1996 CT scan of the lumbar spine 
revealed herniated nucleus pulposus at L4-5, disc bulge of 
the L5-S1, lumbar spondylosis, and degenerative changes at 
L5-S1.

In an April 1997 opinion letter, the veteran's treating VA 
physician stated that the veteran's personal medical records 
showed that two separate accidents while the veteran served 
on Army Transport vessels, one in 1944 in which he injured 
his lumbosacral spine and another in 1946 when he injured his 
cervical spine.  The VA physician opined that the veteran's 
back disorders were directly related to these accidents.  The 
diagnoses included degenerative disease of the cervical spine 
with herniation of C5-6 and straightening of the spine with 
lumbosacral radiculopathy with herniation of L5-S1.  In a 
September 1997 VA examination, the examiner noted that the 
veteran had osteoarthritis of the lumbosacral spine 
superimposed on reported injury in 1944.

In an April 2000 letter, the veteran's physician, JLO, stated 
that the veteran's personal medical evidence shows that the 
veteran injured his low back on board Army Transport ship No. 
113 in 1944 and injured his cervical spine on board the 
U.S.S. General Willard Holbrook in 1946.  Dr. O also noted 
that the veteran has chronic conditions of the lumbosacral 
and cervical spines.  According to Dr. O., the veteran's 
chronic lumbosacral spine and cervical spine disorders are 
linked to the accidents in 1944 and 1946.


A.  Lumbar discogenic disease

Upon review, the record indicates that the veteran's claim 
for a lumbosacral spine disability is plausible and that all 
relevant facts have been properly developed.  
The Board finds that the nexus between service and the 
current lumbosacral spine disability, lumbar discogenic 
disease, is satisfied by the evidence.  The veteran has 
continually reported to VA and private physicians his history 
of injuring his low back while serving on board Army 
Transport ship #113 in June 1944.  Additionally, the record 
contains statements from witnesses who knew the veteran at 
the time of the incident and confirmed that he suffered a 
back injury and received medical treatment.  Moreover, the 
Board finds the veteran's statements and testimony as to his 
complaints and treatment relating to a back injury in 1944 to 
be credible.  Thus, the facts tend to establish that although 
the records do not contain a clear diagnosis of lumbar 
discogenic disease until after service, the veteran suffered 
a low back injury during service.  Further, there is medical 
opinion providing a nexus between the in- service injury and 
lumbar discogenic disease.  Based on the evidence of record 
and resolving doubt in the veteran's favor, the Board finds 
that the preponderance of evidence supports a grant of 
service connection for lumbar discogenic disease.   

B.  Cervical spine disability

Upon review, the Board first finds that the medical evidence 
does not support a conclusion that the veteran's cervical 
spine disability is attributable to his period of recognized 
active service.  There are no medical findings or diagnosis 
suggesting that a cervical spine disability existed in the 
recognized period of active service.  In fact, the veteran's 
testimony and statement as well as personal medical records 
show that the veteran first suffered a cervical spine injury 
on board a transport ship in 1946.  Moreover, private and VA 
physicians have specifically related the veteran's cervical 
spine disability to the injury in 1946.  As noted above, the 
veteran's service in the Army Transport Corporation in 1946 
and 1947 is not recognized active duty service for VA 
purposes.  

Accordingly, the claim of service connection for a cervical 
spine disability is not well grounded and the claim is 
denied.  

II.  Respiratory disorder

The veteran contended that he was treated for bronchial 
asthma due to his exposure to several chemicals and other 
airborne irritants while serving as a Merchant Marine on 
board Army Transport vessels in 1944 and again in 1946.  

A referral slip in November 1946 states that the veteran was 
under treatment in the ship's hospital for a 
"pulmonary/respiratory ailment."  Records received from the 
Office of Personnel Management in June 1999 only reflect 
treatment in 1947 for pharyngitis.  A chest X-ray was 
negative.  However, the veteran has submitted copies of 
letters, medicine envelopes, and related documents for the 
period from 1944 to 1947.  The copies of statements and 
envelope notations dated in April and June 1944 are not 
legible; according to the veteran, they include (as 
translated) "medicines that they gave me inside of these 
envelopes with medicines for...bronchial asthma."  In a letter 
from the veteran to his wife dated in June 1944, the veteran 
stated that he had hurt his chest.  In an addendum, added at 
an unknown date by the veteran, he indicated that he was 
treated in June 1944 for bronchial asthma.  According to 
handwritten notations by the veteran, these were copies of 
his personal documents.  He also indicated that there were 
many chemicals on board the Army Transport ships. 

In a letter dated in May 1949, Dr. MGE stated that the 
veteran was receiving treatment for a severe congestive 
respiratory obstruction.  The veteran reported being exposed 
to chemicals and smoke and experiencing difficulty breathing 
while serving aboard an Army Transport ship in 1944. 

A June 1979 letter from LJF-V, M.D. states that the veteran 
had a history of bronchial asthma which, according to his 
personal medical record, started while he was serving in the 
Army Transport.  While performing his duties, he was exposed 
to chemical irritants such as asbestos.  Dr. LJF-F stated 
that the veteran had been under his care for many years.  (In 
April 1991, Dr. LJF-V stated that the veteran had been under 
his care since 1965.)  

Private medical statements from 1988 to 1991 show diagnoses 
of chronic asthma and bronchial asthma.

During an October 1990 VA pulmonary examination, the veteran 
reported that he had asthma for about 10 years.  A chest x-
ray and spirometry study were normal.  The diagnosis was 
history of bronchial asthma with normal pulmonary function 
test and chest x-ray.

An August 1991 letter from Dr. LJF-V shows that the veteran 
had a long history of upper respiratory infection with 
bronchial asthma which the veteran reported began in 1944.  
In another August 1991 letter, another of the veteran's 
physicians, CMR, M.D., reported that the veteran, who had 
been his patient since 1991, had been suffering bronchial 
asthma since serving on board Army Transport ship in 1944.  
The veteran reported that there were strong odors and 
chemical agents including pain, gas, oil, smoke, sulfur, 
petroleum, asbestos, dynamite, and gunpowder on the ship.  
According to the veteran, he developed nasal congestion, 
itching of the nose, eyes, and ears, and shortness of breath.  
Dr. R. further noted that the veteran continued serving on 
Army Transport ships in 1946 and 1947, traveling to many 
countries where he was exposed to chemical agents.  Dr. R. 
stated that all of this caused allergies and asthma, now 
diagnosed as chronic bronchial asthma.  

A September 1991 private hospital record states that the 
veteran reported a history of bronchial asthma since 1944 
based on exposure to chemical agents while aboard an Army 
Transport ship.  The record indicates that the diagnosis of 
bronchial asthma was based on the history provided by the 
veteran.  

At a March 1992 VA examination, the veteran complained of 
worsening respiratory symptoms, which he attributed to 
exposure to asbestos during service.  A pulmonary function 
test indicated poor patient effort and referred to the normal 
pulmonary function test performed in October 1990.  The 
diagnosis was chronic obstructive pulmonary disease.  The VA 
examiner noted that chemical and irritant inhalants such as 
burned oil, paint, gas, sulfur, gunpowder, dynamite, and 
asbestos as listed by the veteran to be present onboard his 
ship, are certainly well-recognized elements that may 
precipitate bronchial inflammation.  

In a May 1995 letter, Dr. Troche stated that the veteran was 
seen complaining of chest pain, shortness of breath, 
wheezing, constricted bronchial passages, and inflamed lungs.  
Dr. Troche stated that following evaluation, it was 
determined that the veteran was suffering from asbestosis and 
bronchial asthma.  Dr. Troche reported that the veteran 
reported that he had a history of continuous contact with 
asbestos since 1944 in the Army Transport ships.  In a June 
1995 letter, ALR, M.D., stated that the veteran reported a 
history of asthma since 1944 following exposure to asbestos 
and other chemical agents on board Army Transport ship.  Dr. 
R. reported that a pulmonary function test in 1995 revealed 
severe obstruction of the airways.  Also in June 1995, Dr. GM 
opined that the veteran had symptoms of asbestosis.

In August 1995, the RO requested an opinion from a rating 
board medical adviser as to the veteran's claim for service 
connection for bronchial asthma, to include exposure to 
asbestos.  In an August 1995 statement, the VA physician 
reviewed the medical evidence of record and found that there 
was no medical evidence to document that the veteran was 
suffering from pulmonary asbestosis.  The VA physician noted 
that it had been more than 30 years since the veteran's 
alleged exposure.  The VA physician further noted that the 
March 1992 VA examination opinion cited multiple factors 
which may contribute to the development of asthmatic 
bronchitis and was based in medical principles but was 
speculative in this case.

During a May 1996 VA examination, the veteran reported a 
productive cough, chest tightness, and dyspnea.  The 
diagnosis was chronic obstructive pulmonary disease secondary 
to multiple chemicals and irritant inhalants that were 
present in the environment of the Merchant Marine ship on 
which he served.  In a May 1996 statement, a VA physician 
indicated that the veteran had a history of bronchial asthma 
and pulmonary infection and that the veteran was constantly 
exposed to many chemical irritants including cigarette smoke, 
silica, sulfur, asbestos, paints, and others during his 
service on Army Transport ships from 1944 to 1947.  The VA 
physician opined that the veteran's respiratory disorder was 
related to this service. 

In an April 1997 letter, JAPO, M.D. stated that the veteran 
was hospitalized from chronic obstructive pulmonary disease, 
acute bronchitis and hypertension.  Dr. O reported that the 
veteran's medical record indicated that while he was aboard 
an Army Transport ship from 1944 to 1947, he was exposed to 
chemicals, asbestos, paint, and other substances.  
Thereafter, he was diagnosed with bronchial asthma 
progressing to chronic obstructive pulmonary disease.

In an April 2000 letter, Dr. AT stated that he treated the 
veteran for history of bronchial asthma and pulmonary 
respiratory infection and that these ailments date back to 
the veteran's service on Army Transport vessels from 1944 to 
1947 when he was constantly exposed to chemicals including 
asbestos, sulfur, silica, paints, gun powder, and cigarette 
smoke.

A.  Respiratory disorder as a result of exposure to asbestos

The Board finds that the veteran's claim for service 
connection for a respiratory disorder as a result of asbestos 
exposure is well grounded by virtue of the several medical 
opinions which link chronic respiratory disability, including 
asbestosis, to his alleged exposure to chemicals including 
asbestos in 1944.  In view of the fact that the veteran had a 
period of recognized active duty for three months in 1944, 
the Board finds the claim plausible.  This being the case, 
the Board will address the merits.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his statement that his current lung disorder 
resulted from his exposure to asbestos during service cannot 
serve to well ground the claim because he is not competent to 
make such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  

In the instant case, none of the medical opinions that 
support the claim specifically link chronic respiratory 
disorder to the three month period during 1944 when the 
veteran had recognized active service.  With specific 
reference to the report of VA examination in May 1996, which 
concluded that the veteran had chronic obstructive pulmonary 
disease secondary to irritants including asbestos "present 
in the environment of the ship at the time [the veteran] 
served as a merchant marine", the history on which this 
conclusion was based does not reflect knowledge on the 
examiner's part either of the brief period of recognized 
active duty or of the far longer period when the veteran 
served on board ship but was not on active duty.  The fact 
that the veteran had recognized active service for only three 
months is not reflected in the medical history recorded in 
May 1996 or in the histories recorded by this same examiner 
when he evaluated the veteran in March 1992 or October 1990.  
In March 1992, it was simply reported as history that the 
veteran worked as a waiter in the Merchant Marines in the 
1940's.  

In view of the fact that the veteran continued to serve on 
Army Transport ships from 1944 until at least mid- 1947, 
there is no rational basis for concluding that the three 
month period of active duty in 1944 was more significant than 
any other period during which he served on board ship insofar 
as the alleged asbestos exposure is concerned.  Furthermore, 
there is no documentation of record showing that he actually 
was exposed to asbestos during active duty in 1944.  All of 
the references to such exposure are found in histories 
provided long after the events at issue.  

As far as the etiology of the veteran's chronic respiratory 
disorder or disorders is concerned, the Board finds the most 
probative medical opinion is that of the VA physician who 
reviewed the considerable contents of the claims file August 
1995, noted the veteran's three months of active duty in 
1944, and then concluded that there was no basis to find that 
the veteran was suffering from an asbestos- related disease 
based on his active service.  

The Board has provided reasons for attaching little, if any, 
probative weight to the numerous medical opinions that 
support the claim and for attaching great probative weight to 
the VA medical opinion that does not support the claim.  On 
balance, the evidence preponderates against the claim, and it 
is denied.

B.  Respiratory disorder due to service

A number of medical opinions of record purport to link the 
veteran's bronchial asthma/chronic obstructive pulmonary 
disease to his service on Army Transport ships from 1944 to 
1947.  This evidence renders the claim plausible.

The medical evidence of record first shows the existence of a 
chronic respiratory disorder many years after service.  There 
are, to be sure, references to various respiratory disorders 
prior to this time, i.e., pulmonary/respiratory ailment in 
1946; pharyngitis in 1944; and congestive respiratory 
obstruction in 1949.  However, none of these disorders is 
shown by the medical evidence to have been present during 
recognized active service.  

As to the prescription envelopes which, according to the 
veteran, refer to medicines prescribed for bronchial asthma 
in service, the names of the drugs prescribed are not 
legible, and no doctor has stated that the prescriptions at 
issue were for the treatment of bronchial asthma.  As to 
other "personal documents" submitted in support of the 
claim, the references to bronchial asthma in these documents 
appear to have been added at a later date by the veteran.  

According to the contemporaneous medical record, bronchial 
asthma/chronic obstructive pulmonary disease was diagnosed in 
the late 1980's, more than 40 years after service.  In this 
regard, the veteran, at an October 1990 VA examination, 
reported that he had developed asthmatic bronchitis 10 years 
previously.  For reasons set forth previously, the Board does 
not find the evidence purporting to show the existence of 
bronchial asthma or other chronic respiratory disability at 
an earlier date to be probative.  Accordingly, the Board 
concludes that bronchial asthma/ chronic obstructive 
pulmonary disease was not present until many years after 
active service.  

There are a number of medical opinions in the record which 
attempt to link bronchial asthma to the veteran's active 
service.  However, as was emphasized in the previous section 
of this decision, none of these opinions attempts to 
specifically link bronchial asthma to the veteran's three 
month period of active duty in 1944, and, inasmuch as he 
continued to service on board Army Transport ships at least 
until early1947, there is no rationale basis for finding such 
a link.  The single instance in which a physician noted the 
material fact that the veteran had only three months of 
active service was in the VA medical opinion in August 1995.  
There, the physician, noting the brief period of recognized 
service, found an earlier VA medical to be speculative, and 
concluded that the denial of service connection for chronic 
respiratory disorder was in order.  

With respect to the medical opinions in support of the claim, 
it also appears that some of the diagnoses linking the 
veteran's bronchial asthma to service were based on the 
veteran's reported history of exposure to chemicals therein.  
There is no indication that any of the doctors had personal 
knowledge of inservice events and could not possibly know 
whether the veteran was exposed to chemical or other 
irritants or not.  Moreover, the history of exposure to 
various chemical irritants has not been corroborated by 
official documentation.  A physician's opinion regarding the 
etiology of a disorder can be no better that the facts 
alleged by the veteran.  Wood v. Derwinksi, 1 Vet. App. 190 
(1991); Black v. Brown, 5 Vet. App. 178, 180 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Thus, these opinions are 
not competent to establish actual exposure to specific 
chemicals during service.

The Board has found that the evidence in support of the claim 
is of limited probative weight with respect to providing a 
nexus to the veteran's period of recognized service.  The 
Board has also found that the report of VA examination in 
August 1995 to be of the greatest probative weight with 
respect to whether there is a nexus between chronic 
respiratory disorder and service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
service connection for bronchial asthma or chronic 
obstructive pulmonary disorder.  



ORDER

Service connection for lumbar discogenic disease is granted.  
Service connection for a cervical spine disability is denied.  
Service connection for a respiratory disorder to include 
bronchial asthma and chronic obstructive pulmonary disease as 
a result of exposure to asbestos is denied.  Service 
connection for a respiratory disorder to include bronchial 
asthma and chronic obstructive pulmonary disease is denied.  


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



